DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 1, 2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2022.  It is noted, claim 7 is directed to non-elected Species C, Figures 11-12 wherein the endoscope includes a cylindrical adapter 50, and thus is withdrawn.  
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is missing proper punctuation with regard to the provided conditional expressions.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-160211 to Miyako.  
In regard to claim 1, Miyako discloses an endoscope comprising: an insertion portion 16 that possesses flexibility and that has, in a distal-end portion in order from a distal-end side along a longitudinal axis, a first bending portion 22 that is configured to bend in a first direction that intersects the longitudinal axis and a second bending portion 23 that is configured to bend in a second direction that is different from the first direction (See Fig. 1); a bending drive portion 12 that is connected to the proximal end of the insertion portion, that causes the first bending portion and the second bending portion to work together, and that causes the first bending portion to bend in the first direction and also causes the second bending portion to bend in the second direction (See Fig. 4); a first bending wire 46 that is connected on the first direction side of a distal-end portion of the first bending portion and that extends to the bending drive portion along the insertion portion; and a second bending wire 47 that is connected on the second-direction side of a distal-end portion of the second bending portion and that extends to the bending drive portion along the insertion portion, wherein the bending drive portion simultaneously pulls the first bending wire and the second bending wire (See Figs. 5-6 and paragraphs 0033-0037).   
In regard to claim 2, Miyako discloses an endoscope, wherein the bending drive portion is provided with an operating member 24 to which the first bending wire and the second bending wire are commonly connected, and that is configured to move in a direction along the longitudinal axis (See Figs. 2-6 and paragraphs 0033-0037).   
In regard to claim 3, Miyako discloses an endoscope, further comprising: a relay portion (i.e. joint ring) that is provided between the first bending portion and the second bending portion, and that possesses a rigidity that is greater than the rigidities of the first bending portion and the second bending portion (See Fig. 4 and paragraphs 0034-0037).
In regard to claim 4, Miyako discloses an endoscope, wherein the insertion portion is provided with a flexible tube portion 16 that is provided on a proximal-end side of the second bending portion and that extends along the longitudinal axis, and the rigidities of the first bending portion and the second bending portion are lower than the rigidity of the flexible tube portion (See Fig. 1).
In regard to claim 6, Miyako discloses an endoscope, wherein a bending angle X of the first bending portion and a bending angle Y of the second bending portion satisfy the following conditional expression. X > Y, 0° < X < 180°, 0° < Y < 90°  (See Figs. 4-6 and paragraphs 0037-0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-160211 to Miyako in view of U.S. Patent Application Publication No. 2018/0256011 to Okazaki et al.   
In regard to claim 5, Miyako discloses an endoscope with a forceps channel illustrated for the passage of a working tool therein (see Fig. 1), but is silent with respect to the specifics thereof, wherein the insertion portion has an insertion hole that is formed passing therethrough in the longitudinal direction and into which a guide wire is inserted, and the insertion hole is provided in a side surface of the insertion portion between the first bending portion and the second bending portion. Okazaki et al. teach of an analogous endoscopic device having a insertion hole 2 provided in a side surface of the insertion portion into which a guide wire 3 is inserted (See Figs. 1-2 and paragraphs 0028-0036).  It would have been obvious to one skilled in the art at the time invention was filed to insert a guide wire through a side insertion hole provided in a side surface of the endoscope to enable a user to more accurately and effectively reach a target site within the body, via the guide wire, as taught by Okazaki et al. and is extremely well known in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799